           Case 1:20-cv-06348-LLS Document 10 Filed 09/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMIAH F. HERBERT,

                                 Plaintiff,
                                                                   20-CV-6348 (LLS)
                     -against-
                                                                        ORDER
CAPTAIN JAMES E. GINTY, et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

         By order dated August 14, 2020, the Court directed Plaintiff, within sixty days, to file an

amended complaint. Since then, Plaintiff submitted letters to the Court providing additional

information about his claims. (ECF Nos. 7, 8.) Plaintiff cannot supplement his complaint by

letter. Plaintiff should submit an amended complaint that complies with the August 14, 2020

order, and include all claims against all parties in that document. The amended complaint will

completely replace the original complaint, and should be filed within sixty days of the August

14, 2020 order. See Noble v. Kelly, 246 F.3d 93 (2d Cir. 2001) (holding that under the “mailbox

rule,” pro se prisoner filings are deemed “filed” on the date they are delivered to prison officials

for mailing).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:     September 3, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
